Name: Council Regulation (EEC) No 520/93 of 2 March 1993 on the conclusion of the Agreement on fisheries relations between the European Economic Community and the Republic of Latvia
 Type: Regulation
 Subject Matter: fisheries;  European construction;  Europe;  natural environment
 Date Published: nan

 9 . 3 . 93 Official Journal of the European Communities No L 56/5 COUNCIL REGULATION (EEC) No 520/93 of 2 March 1993 on the conclusion of the Agreement on fisheries relations between the European Economic Community and the Republic of Latvia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the Community and the Republic of Latvia have negotiated and initialled an Agreement on fisheries relations ; Whereas it is in the interests of the Community to approve that Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Republic of Latvia on fisheries relations is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community (s). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1993 . For the Council The President J. TR0JBORG (') OJ No C 304, 21 . 11 . 1992, p. 12. (2) Opinion delivered on 12 February 1993 (not yet published in the Official Journal of the European Communities). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .